***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        RICHARD KENT v. FLORENCE DIPAOLA
                   (AC 38347)
               DiPentima, C. J., and Kahn and Sullivan, Js.*

                                   Syllabus

The plaintiff appealed to this court from the judgment of the trial court
    dissolving his marriage to the defendant and issuing certain financial
    orders regarding the defendant’s pensions, the marital home and the
    percentage of the marital estate that was awarded to him. Held:
1. The plaintiff could not prevail on his claim that the trial court improperly
    failed to include the defendant’s pensions in its division of the parties’
    marital property and to credit the testimony of his pension actuary as
    to the present value of the defendant’s pensions: that court did in fact
    value and distribute the defendant’s pensions, as it accounted for the
    pensions in its financial orders when it awarded all of the income from
    the pensions to the defendant and, in exchange, offset the monthly
    income from the pensions by ordering that the plaintiff would not be
    required to pay child support, which constituted a downward deviation
    from the presumptive amount in the child support guidelines, and by
    considering that the pensions had accrued substantially prior to the
    marriage and that it had ordered little financial contribution from the
    plaintiff to the defendant, and there was no merit to the plaintiff’s claim
    that the court should have made that distribution more clear or placed
    specific values on its determinations, the plaintiff having failed to move
    for an articulation; moreover, the plaintiff’s claim that the court improp-
    erly failed to credit the testimony of his pension actuary as to the present
    value of the defendant’s pensions was unavailing, as the method of
    valuation for pension benefits is left to the discretion of the trial court,
    which considered the testimony of the actuary and elected to use a
    modified present division method in its valuation of the pensions, and,
    therefore, it was not necessary for the court to rely on the testimony
    from the actuary.
2. The plaintiff could not prevail on his claim that the trial court abused its
    discretion in awarding him 33 percent, and not 50 percent, of the marital
    home; the court, which thoughtfully and carefully considered the testi-
    mony, exhibits and relevant statutory factors in dividing the marital
    property, found that the defendant had purchased the home prior to
    the marriage, that she had made a 20 percent down payment on the
    home, and that, although the plaintiff made minor financial contributions
    to home improvements, the defendant was solely responsible for major
    home improvements and made greater economic and noneconomic con-
    tributions during the marriage.
3. The trial court did not abuse its discretion in its division of the marital
    estate; the plaintiff’s claim that the trial court improperly awarded him
    only 33 percent of the marital estate by failing to account adequately
    for his age, health, station, occupation, amount and sources of income,
    earning capacity, vocational skills and employability was essentially a
    recitation of his testimony during the trial, the plaintiff failed to cite
    any authority for his claim that the court should have ordered a more
    equitable distribution of property and assets, and the trial court consid-
    ered the evidence and applied the relevant factors set forth in the statute
    (§ 46b-81) governing the distribution of assets in a dissolution action.
       Argued September 20—officially released December 5, 2017

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court, Colin,
J.; judgment dissolving the marriage and granting cer-
tain other relief, from which the plaintiff appealed to
this court. Affirmed.
  David V. DeRosa, for the appellant (plaintiff).
  Samuel V. Schoonmaker IV, with whom, on the brief,
was Wendy Dunne DiChristina, for the appellee
(defendant).
                          Opinion

   DiPENTIMA, C. J. The plaintiff, Richard Kent, appeals
from the judgment of the trial court setting forth finan-
cial orders incident to the dissolution of his marriage
to the defendant, Florence DiPaola. On appeal, the
plaintiff claims that the court erred with respect to its
orders regarding the defendant’s pensions, the marital
home and the percentage of the marital estate that was
awarded to him. We disagree and, accordingly, affirm
the judgment.
  The following facts, as set forth in the court’s memo-
randum of decision, and procedural history are relevant
to our discussion. The parties met in March, 1989, and
soon thereafter, the plaintiff moved into the defendant’s
home.1 The parties were married in March, 1998, and
have a minor child.2 During the course of their relation-
ship, the parties kept their finances separate. They also
maintained records of ‘‘virtually everything’’ that they
purchased, and the ‘‘receipts were then tallied by the
plaintiff and monitored by him through a monthly
spreadsheet so that each party could pay their share.
This included keeping track of such small details as
how much was spent on phone calls, hot dogs, stamps,
dog food and cookies.’’
   In the late 1990s, the plaintiff worked in the financial
sector, earning $168,000 in 1998. In 2004, he switched
careers and became a realtor. In 2013, he earned approx-
imately $76,000, but in 2014, only $7437. As a result of
this decreased income, the plaintiff, who was sixty-
three years old at the time of trial and had no health
conditions that significantly impacted his ability to
work,3 had been using his retirement accounts to pay
his living expenses. The defendant, who was nearly
seventy-two years old at the time of trial,4 was retired
following ‘‘an impressive and accomplished work his-
tory that spanned forty-four years. She worked her way
up the corporate ladder from a junior entry level posi-
tion to a managing director.’’
  The defendant had several pensions in pay status
that provided her with approximately $50,000 in gross
annual income. The plaintiff presented a pension actu-
ary as an expert witness. The pension actuary testified
that the present value of the defendant’s pensions
totaled $662,606. The defendant also received social
security benefits for the child of approximately $1350
per month.
   With respect to its financial orders,5 the court
expressly considered all of the relevant factors set forth
in General Statutes § 46b-81. The court stated: ‘‘In addi-
tion, the orders reflect the following specific considera-
tions: (1) as previously noted, the defendant’s
contributions to the acquisition, preservation and
appreciation of the assets is far greater than the plain-
tiff’s contributions; (2) the defendant is being ordered
by this decision to be more responsible than the plaintiff
for the financial support of the parties’ minor child;
(3) the plaintiff’s age, health and current employment
status lead this court to conclude that he has a greater
opportunity than the defendant to acquire assets and
income postdissolution; (4) the plaintiff is more respon-
sible than the defendant for the causes of the break-
down of the marriage;6 (5) the defendant’s noneconomic
contributions to the marriage are far greater than those
made by the plaintiff; (6) each party had a career and
wealth at the time of the marriage, and the defendant
had substantially greater premarital assets; (7) each
party is fully capable of supporting themselves; (8) the
length of the marriage; (9) the plaintiff has provided
little to no financial support to the defendant for the
benefit of the child since 2012; and (10) the unusual
financial structure of this marriage where each party
essentially kept their finances separate from each other,
except for a sharing of some expenses for a substantial
period of time.’’ (Footnote added.)
   The court concluded that it was not necessary to
calculate the value of the parties’ assets at the time of
the marriage with ‘‘mathematical precision . . . .’’ The
court stated: ‘‘Based upon the evidence, the court does
find, however, that the defendant came to this marriage
with far greater assets than the plaintiff, including, most
significantly, the Stamford home where the parties
resided together, and that the defendant’s economic
and noneconomic contributions to the acquisition, pres-
ervation and appreciation in the value of the parties’
estates were substantially greater than those made by
the plaintiff.’’
  The court divided the combined current assets of the
parties, totaling $4,619,655,7 awarding 33 percent to the
plaintiff and 67 percent to the defendant. To effectuate
this division, the court ordered a distribution from the
defendant to the plaintiff in the amount of $300,000
pursuant to § 46b-81.
   The court did not include the defendant’s pensions
in this division. Instead, the court accounted for the
defendant’s pensions in a separate calculation. The
court stated: ‘‘The present value of the defendant’s pen-
sions that are all currently in pay status are not included
in this total since those pensions were substantially
accrued prior to the marriage and are being treated
as an income stream that will be used to support the
defendant and the minor child with little financial con-
tribution being ordered today to be paid by the
plaintiff.’’
  The court stated that, as a result of the division of
assets and the defendant’s receipt of social security
income for the minor child, it was ordering that the
defendant be responsible for the child’s educational
expenses and would not order the plaintiff to pay child
support. In further explaining this order, the court noted
the presumptive child support award under the applica-
ble guidelines8 would require the plaintiff to pay $257
per week to the defendant. The court stated: ‘‘Based
upon the division of assets set forth in this decision,
including the recognition that the defendant has a
steady pension income stream and the plaintiff does
not, a strict application of the guidelines in this case
would be unfair and inappropriate, and a deviation on
that basis from the presumptive support award is war-
ranted.’’ The court deviated from the child support
guidelines on an equitable basis: the defendant, fully
retired with a debt-free home, did not need financial
support from the plaintiff, who was not similarly situ-
ated. Finally, the court ordered the defendant to be
liable for the child’s unreimbursed medical and dental
expenses, and awarded the plaintiff $40,000 for attor-
ney’s fees.9 This appeal followed.
   Before addressing the specific claims raised by the
plaintiff, we set forth certain relevant legal principles
and our standard of review. ‘‘The purpose of a dissolu-
tion action is to sever the marital relationship, to fix
the rights of the parties with respect to alimony and
child support . . . [and] to divide the marital estate
. . . .’’ (Internal quotation marks omitted.) Rozsa v.
Rozsa, 117 Conn. App. 1, 11, 977 A.2d 722 (2009).
   Section 46b-81 governs the distribution of the assets
in a dissolution case. Gyerko v. Gyerko, 113 Conn. App.
298, 303, 966 A.2d 306 (2009). That statute authorizes
the court to assign to either spouse all, or any part of,
the estate of the other spouse. Id., 312. ‘‘In fixing the
nature and value of the property, if any, to be assigned,
the court, after considering all the evidence presented
by each party, shall consider the length of the marriage,
the causes for the annulment, dissolution of the mar-
riage or legal separation, the age, health, station, occu-
pation, amount and sources of income, earning
capacity, vocational skills, education, employability,
estate, liabilities and needs of each of the parties and
the opportunity of each for future acquisition of capital
assets and income. The court shall also consider the
contribution of each of the parties in the acquisition,
preservation or appreciation in value of their respective
estates.’’ General Statutes § 46b-81 (c); see also Cole-
man v. Coleman, 151 Conn. App. 613, 616–17, 95 A.3d
569 (2014).
   Our standard of review is well established. ‘‘An appel-
late court will not disturb a trial court’s orders in domes-
tic relations cases unless the court has abused its
discretion or it is found that it could not reasonably
conclude as it did, based on the facts presented. . . .
In determining whether a trial court has abused its
broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . This standard of review
reflects the sound policy that the trial court has the
opportunity to view the parties first hand and is there-
fore in the best position to assess all of the circum-
stances surrounding a dissolution action, in which such
personal factors such as the demeanor and the attitude
of the parties are so significant. . . .
   ‘‘Importantly, [a] fundamental principle in dissolution
actions is that a trial court may exercise broad discre-
tion in . . . dividing property as long as it considers
all relevant statutory criteria. . . . While the trial court
must consider the delineated statutory criteria [when
allocating property], no single criterion is preferred
over others, and the court is accorded wide latitude in
varying the weight placed upon each item under the
peculiar circumstances of each case. . . . In dividing
up property, the court must take many factors into
account. . . . A trial court, however, need not give
each factor equal weight . . . or recite the statutory
criteria that it considered in making its decision or make
express findings as to each statutory factor.’’ (Citation
omitted; internal quotation marks omitted.) Wood v.
Wood, 160 Conn. App. 708, 720–21, 125 A.3d 1040 (2015);
see also O’Brien v. O’Brien, 326 Conn. 81, 121–22, 161
A.3d 1236 (2017); Emerick v. Emerick, 170 Conn. App.
368, 378, 154 A.3d 1069, cert. denied, 327 Conn. 922,
      A.3d      (2017). With these principles in mind, we
now turn to the specific claims of the plaintiff.
                             I
   The plaintiff first claims that the court erred with
respect to its orders regarding the defendant’s pensions.
Specifically, he contends that the court improperly
failed (1) to include the pensions in the division of the
marital property and (2) to credit the testimony of his
pension actuary as to the present value of the pensions.
We conclude that, contrary to the plaintiff’s claim, the
court accounted for the pensions in its financial orders
and, considering the totality of its orders, did not abuse
its discretion in its valuation or distribution of the pen-
sions. Further, we are not persuaded that the court
improperly disregarded the testimony of the plaintiff’s
pension actuary.10
   The following additional facts are necessary for our
discussion. During her career, the defendant worked for
a number of companies, including GE Capital, Xerox,
Citibank, Bank of America and MetLife.11 As a result,
she received several pensions that were in pay status
at the time of trial and provided her with $961 per week,
or approximately $50,000 per year, of gross income.
The plaintiff presented a pension actuary as an expert
witness. The court stated: ‘‘The pension [actuary] testi-
fied as to the current present value of the defendant’s
pension benefits and also applied a coverture fraction
to determine what [the pension actuary] described as
the marital portions of those pensions with the numera-
tor being the number of years that the benefit was
earned during the marriage and the denominator being
the number of total years that the benefit was earned
with that employer.’’
   The pension actuary determined that the defendant’s
Citigroup pension had a present value of $68,415, but
that the marital value was $0 because it had been earned
prior to the marriage. The pension actuary further con-
cluded that a pension from Aegon and the GE pensions
had present values of $181,060 and $413,131, respec-
tively. The pension actuary concluded that the present
value of the pensions was $662,606.
  The court, without specifically discrediting or
rejecting the testimony of the pension actuary, noted
some concerns with her conclusions. First, the court
observed that ‘‘as to the GE pension, the [pension] actu-
ary incorrectly assumed that the defendant’s career at
GE was all during the marriage, a significant error since
the vast majority of the defendant’s career at GE took
place prior to the marriage.’’ It also stated that the
pension actuary, in calculating the present value of the
pensions, used ‘‘widely accepted mortality tables that
do not account for the health of the employee whose
benefit is being analyzed. In this case, with a nearly
seventy-two year old woman who has a history of past
and current cancer, those assumptions may not be
entirely accurate.’’
  As we noted previously, the court did not include the
defendant’s pensions in the property division. Instead,
the court determined that the pensions had been
accrued substantially prior to the marriage and treated
them as income to support the defendant and the minor
child to offset the ‘‘little financial contribution being
ordered today to be paid by the plaintiff.’’ The court
explained that its order regarding the pensions played
a role in its decision to depart from the child support
guidelines and to not order the plaintiff to pay $257 per
week in child support to the defendant.
   Before addressing the plaintiff’s specific arguments,
we first set forth the legal principles relevant to this
issue. ‘‘As a general framework, [t]here are three stages
of analysis regarding the equitable distribution of each
resource: first, whether the resource is property within
. . . § 46b-81 to be equitably distributed (classifica-
tion); second, what is the appropriate method for
determining the value of the property (valuation); and
third, what is the most equitable distribution of the
property between the parties (distribution).’’ (Internal
quotation marks omitted.) Cunningham v. Cunning-
ham, 140 Conn. App. 676, 681, 59 A.3d 874 (2013); see
also Anderson v. Anderson, 160 Conn. App. 341, 352,
125 A.3d 606 (2015).
  Pension benefits constitute property under § 46b-81.
Cifaldi v. Cifaldi, 118 Conn. App. 325, 331, 983 A.2d 293
(2009).12 ‘‘Pension benefits constitute a form of deferred
compensation for services rendered. . . . Pension ben-
efits are widely recognized as among the most valuable
assets that parties have when a marriage ends. . . .
Nevertheless, there is no set formula that a court must
follow when dividing the parties’ assets, including pen-
sion benefits.’’ (Citations omitted; internal quotation
marks omitted.) Martin v. Martin, 101 Conn. App. 106,
111, 920 A.2d 340 (2007); Casey v. Casey, 82 Conn. App.
378, 386–87, 844 A.2d 250 (2004); see also Stamp v.
Visconti, 51 Conn. App. 84, 86, 719 A.2d 1223 (1998)
(pension benefits are form of deferred compensation,
not mere gratuities because employee receives lesser
present compensation in exchange for future benefits).
   In Krafick v. Krafick, 234 Conn. 783, 663 A.2d 365
(1995), our Supreme Court discussed the various meth-
ods of valuing and distributing pension benefits. Under
the present value method, the court is required to
‘‘determine the present value of the pension benefits,
decide the portion to which the nonemployee spouse is
entitled, and award other property to the nonemployee
spouse as an offset to the pension benefits to which
he or she is otherwise entitled.’’ (Internal quotation
marks omitted.) Id., 800. This calculation for the present
value method requires generally accepted actuarial
principles.13 Id., 801.
  A second method, known as the present division,
requires the court to determine, at the time of trial, the
percentage share of the pension to which the nonem-
ployee spouse is entitled. Id., 803. ‘‘In other words, the
court will declare that, upon maturity, a fixed percent-
age of the pension be distributed to each spouse.’’ Id.;
see also Bender v. Bender, 258 Conn. 733, 758, 785 A.2d
197 (2001). This method credits both parties for the
proportionate labors toward the pension. Bender v.
Bender, supra, 759. This method does not require expert
testimony from an actuary. Id., 762–63.
   Our Supreme Court determined that the method of
valuation is to be left to the discretion of the trial court.
‘‘We conclude that it is within the trial court’s discretion
. . . to choose, on a case-by-case basis, among the pre-
sent value method, the present division method of
deferred distribution, and any other valuation method
that it deems appropriate in accordance with Connect-
icut law that might better address the needs and inter-
ests of the parties. . . . The touchstone of valuation,
as well as the ultimate distribution of pension benefits,
is the court’s power to act equitably.’’ (Citation omitted;
emphasis added; internal quotation marks omitted.) Id.,
760. It further noted that there was no general consen-
sus among other jurisdictions as to the preferred valua-
tion and division method, thereby leaving it to the
discretion of the trial court. Id., 775 n.11. With these
principles in mind, we turn to the plaintiff’s specific
arguments.
                             A
   The plaintiff first argues that the court improperly
failed to include the pensions as property of the mar-
riage. Specifically, he contends that in dividing the mari-
tal property 33 percent to him and 67 percent to the
defendant, the court erred in not including the pensions.
We are not persuaded.
   This argument requires us to interpret the judgment
of the trial court. ‘‘The construction of a judgment is a
question of law for the court. . . . We review such
questions of law de novo. . . . As a general rule, judg-
ments are construed in the same fashion as other writ-
ten instruments. . . . The determinative factor is the
intention of the court as gathered from all parts of the
judgment. . . . The judgment should admit of a consis-
tent construction as a whole. . . . To determine the
meaning of a judgment, we must ascertain the intent
of the court from the language used and, if necessary,
the surrounding circumstances.’’ (Citation omitted;
internal quotation marks omitted.) Lewis v. Lewis, 154
Conn. App. 233, 243, 105 A.3d 344 (2014); see also Avery
v. Medina, 174 Conn. App. 507, 517, 163 A.3d 1271, cert.
denied, 327 Conn. 927,        A.3d     (2017).
   The plaintiff correctly states that the court excluded
the defendant’s pensions from the marital assets when
it awarded one third of the assets to the plaintiff and
two thirds to the defendant. His claim falters, however,
with his contention that the court failed to account for
the pensions in its financial orders.14 To the contrary,
the court offset the monthly income from the pensions
by ordering a downward departure from the child sup-
port guidelines, and in consideration of its finding that
the pensions had been accrued substantially prior to
the marriage and that it had ordered ‘‘little financial
contribution’’ from the plaintiff to the defendant.
  In discussing the defendant’s pensions, the court
summarized the testimony of the pension actuary and
noted that certain aspects were problematic. It then
stated that the plaintiff had done ‘‘nothing to assist’’
the defendant’s career and in fact had jeopardized it by
making unauthorized stock trades that subjected her
to possible discipline. The court also noted that the
plaintiff had provided little to no noneconomic contri-
butions, and that the defendant was primarily responsi-
ble for the upbringing of the child and the running of
the household.
   The court awarded all of the income from the defen-
dant’s pensions, $961 per week or approximately
$50,000 in gross annual income, to the defendant. In
exchange, the court ordered that the plaintiff would not
be required to pay child support, a downward deviation
from the presumptive amount of $257 per week. In
making its orders, the court also relied on its finding
that the defendant’s pensions had been accrued sub-
stantially prior to the marriage. This modified version
of the present division method is well within the court’s
discretion in applying the factors of § 46b-81 (c). See
Bender v. Bender, supra, 258 Conn. 760–61.
   Contrary to the plaintiff’s argument, the court did
in fact value and distribute the defendant’s pensions.15
Rather than include them in those marital assets subject
to the percentage division between the parties, the court
offset the pensions with the order of no child support
and the consideration that the pensions had been
accrued substantially prior to the marriage. See Ran-
fone v. Ranfone, 103 Conn. App. 243, 253, 928 A.2d 575
(touchstone of valuation and ultimate distribution of
pension benefits is court’s power to act equitably), cert.
denied, 284 Conn. 940, 937 A.2d 698 (2007); Kunajukr
v. Kunajukr, 83 Conn. App. 478, 481–82, 850 A.2d 227
(issues involving financial order entirely interwoven
and carefully crafted mosaic, each element of which
may be dependent on the other), cert. denied, 271 Conn.
903, 859 A.2d 562 (2004).16
   To the extent that the plaintiff argues that the court
should have made this distribution more clear, or placed
specific values on its determinations, we simply note
that he could have moved for an articulation, but failed
to do so. See Practice Book § 66-5. ‘‘[T]he appellant
bears the burden of providing an appellate court with
an adequate record for review. . . . It is, therefore, the
responsibility of the appellant to move for an articula-
tion or rectification of the record where the trial court
has failed to state the basis of [a] decision . . . [or] to
clarify the legal basis of a ruling. . . . [I]t is incumbent
upon the appellant to take the necessary steps to sustain
[her] burden of providing an adequate record for appel-
late review. . . . [A]n appellate tribunal cannot render
a decision without first fully understanding the disposi-
tion being appealed. . . . Our role is not to guess at
possibilities, but to review claims based on a complete
factual record developed by a trial court.’’ (Citations
omitted; internal quotation marks omitted.) Tonghini
v. Tonghini, 152 Conn. App. 231, 237–38, 98 A.3d 93
(2014). Accordingly, we conclude that this argument
has no merit.
                             B
   The plaintiff next argues that the court improperly
failed to credit the testimony of the pension actuary as
to the present value of the pensions.17 Specifically, he
contends that the court ‘‘abused its discretion in not
valuing the retirement assets when the court had the
present value of the assets, and all the evidence neces-
sary to make the present value calculation with the
coverture fraction for the [GE] pension.’’ He further
claims that the court’s stated reasons for not crediting
the pension actuary’s use of the present value of the
pensions, that is, that the majority of the GE pension
was earned prior to the marriage and that the pension
actuary used a widely accepted mortality table that
did not account for the specific health conditions and
history of the defendant, were not sufficient reasons to
reject her testimony. We conclude that this argument
is without merit because the court, in its discretion,
used the present division method to value the defen-
dant’s pensions.
   As previously stated, a court may value and distribute
pension benefits according to either the present value
or present division methods. Krafick v. Krafick, supra,
234 Conn. 800–803. The method of valuation for pension
benefits is left to the discretion of the trial court. Bender
v. Bender, supra, 258 Conn. 760. Here, the court heard
and considered the testimony of the pension actuary
and elected to use a modified present division method in
its valuation of the defendant’s pensions. Accordingly,
it was unnecessary for the court to rely on the testimony
from the pension actuary. See id., 762; see also Ranfone
v. Ranfone, supra, 103 Conn. App. 253. We conclude,
therefore, that the plaintiff’s claims regarding the testi-
mony of the pension actuary fail.
                             II
   The plaintiff next claims that the court abused its
discretion in awarding him 33 percent, and not 50 per-
cent, of the marital home. Specifically, he argues that
‘‘he is entitled to 50 [percent] and not 33 [percent] of
the marital home because he paid a substantial portion
of the mortgage until it was paid off and thereby contrib-
uted to the preservation and appreciation of the marital
home because [he] helped [extinguish] the mortgage
over a twenty-four year period.’’ We are not persuaded.
   The court noted that the marital home had been pur-
chased by the defendant in 1988, prior to the marriage,
for $595,000, with a 20 percent down payment. It also
found that ‘‘[t]he plaintiff declined the defendant’s offer
earlier in the marriage to purchase an equity interest
in the home; as a result, the home has always been in
the defendant’s sole name. The mortgage was paid off
in 2009. The plaintiff’s rental payments to the defendant
throughout the parties’ relationship were of some assis-
tance to the defendant and helped to make sure the
mortgage was paid early. However, the defendant was
able to pay off her mortgage nine years early primarily
due to her additional principal payments over the years
as a result of her substantial income. It is likely that,
even without the plaintiff’s assistance, she would have
paid off the mortgage well before the end of the thirty
year term.’’ The court determined the value of the mari-
tal home to be $787,500 at the time of trial.
   We have iterated that ‘‘[t]here is no set formula the
court is obligated to apply when dividing the parties’
assets and . . . the court is vested with broad discre-
tion in fashioning financial orders.’’ (Internal quotation
marks omitted.) Bonito v. Bonito, 140 Conn. App. 697,
707, 59 A.3d 882 (2013); see also Sapper v. Sapper, 109
Conn. App. 99, 107–108, 951 A.2d 5 (2008) (courts not
bound to specific formula and not required to ritualisti-
cally recite statutory criteria considered in dividing mar-
ital assets).
  In the present case, the court found that the defen-
dant had purchased the home prior to the marriage and
made a 20 percent down payment.18 It also determined
that although the plaintiff had made ‘‘some relatively
minor financial contributions to home improvements,’’
the defendant was solely responsible for major home
improvements such as a new roof. It also found that
the defendant had made greater economic and noneco-
nomic contributions during the marriage.
   Under these facts and circumstances, the plaintiff
has failed to demonstrate an abuse of discretion with
respect to the division of the marital home. We are
mindful that ‘‘[o]n the basis of the plain language of
§ 46b-81, there is no presumption in Connecticut that
marital property should be divided equally prior to
applying the statutory criteria.’’ (Internal quotation
marks omitted.) Desai v. Desai, 119 Conn. App. 224,
238, 987 A.2d 362 (2010). The court thoughtfully and
carefully considered the testimony, exhibits and rele-
vant statutory factors in dividing the marital property.
The court’s memorandum of decision sets forth the
reasoning underlying its exercise of discretionary pow-
ers. See, e.g., Bento v. Bento, 125 Conn. App. 229, 233,
8 A.3d 531 (2010). Accordingly, we disagree with the
plaintiff that the court abused its discretion with respect
to the division of the marital home.
                                   III
   The plaintiff finally claims that the court improperly
awarded him only 33 percent of the marital estate. Spe-
cifically, he argues that the court failed to account ade-
quately for his age, health, station, occupation, amount
and sources of income, earning capacity, vocational
skills and employability. We disagree.
   This section of the plaintiff’s brief essentially recites
his testimony during the trial and fails to cite any author-
ity for his claim that the court should have ordered a
more equitable distribution of property and assets. As
we stated in parts I and II of this opinion, the court
considered the evidence and applied the relevant fac-
tors set forth in § 46b-81, and its financial orders did
not constitute an abuse of discretion. The plaintiff’s
brief appears to ask this court to afford him a ‘‘second
bite at the apple.’’ Significantly, he did not direct our
attention to any authority that would support this
request. Accordingly, we conclude that the court did
not abuse its discretion as to its division of the mari-
tal estate.
  The judgment is affirmed.
  In this opinion the other judges concurred.
 * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The court stated: ‘‘The [defendant’s] Stamford home where the parties
lived together throughout the marriage was purchased by the defendant in
1988, long before the parties’ marriage, for $595,000 with 20 [percent] down.
The plaintiff declined the defendant’s offer earlier in the marriage to pur-
chase an equity interest in the home; as a result, the home has always been
in the defendant’s sole name.’’
   2
     The parties used a surrogate, and the child was born when the plaintiff
was fifty-one years old and the defendant was sixty years old.
   3
     The court noted that the plaintiff took medication daily for a number
of issues and, at some point, had prostate cancer.
   4
     With respect to the defendant’s health, the court stated that she ‘‘was
diagnosed with breast cancer in 2008. She had surgery at that time. In late
2014, she learned that the cancer had recurred and she [was] considering
another operation. She also needs eye surgery and surgery on each hand.’’
   5
     The court accepted and incorporated into the dissolution judgment the
parenting plan of the parties, which provided for joint legal custody, with
the defendant having primary physical custody of the minor child.
   6
     The court noted that this factor was not significant in the overall disposi-
tion of the present case.
   7
     The court determined that the defendant’s assets totaled $3,393,418 and
that the plaintiff’s assets totaled $1,226,247.
   8
     ‘‘The child support guidelines are the rules, principles, schedule and
worksheet established under sections 46b-215a-1, 46b-215a-2b, 46b-215a-3,
46b-215a-4a and 46b-215a-5b of the Regulations of Connecticut State Agen-
cies for the determination of an appropriate child support award, to be used
when initially establishing or modifying both temporary and permanent
orders. Regs., Conn. State Agencies § 46b-215a-1 (5); see also General Stat-
utes § 46b-215b.’’ (Internal quotation marks omitted.) Budrawich v. Budraw-
ich, 156 Conn. App. 628, 630 n.1, 115 A.3d 39, cert. denied, 317 Conn. 921,
118 A.3d 63 (2015).
   9
     The court did not award alimony to either party.
   10
      As a result of these conclusions, we need not address the plaintiff’s
claim that the court’s deviation from the child support guidelines would
remain valid and severable from any error with respect to the division of
the parties’ assets.
   11
      The court noted that ‘‘the plaintiff did nothing to assist in his wife’s
career advancement; in fact, at times he jeopardized his wife’s career by
making unauthorized stock trades that subjected the defendant to possible
disciplinary action.’’
   12
      Our Supreme Court, however, has stated explicitly that ‘‘[t]raditional
property principles, although relevant . . . are not determinative of
whether an interest constitutes property under § 46b-81.’’ (Citation omitted.)
Bender v. Bender, 258 Conn. 733, 748, 785 A.2d 197 (2001); see also Ranfone
v. Ranfone, 103 Conn. App. 243, 251, 928 A.2d 575 (when dividing marital
property pursuant to § 46b-81, court, in effort to observe equitable purpose
of statutory distribution scheme, looks to substance and not mere form),
cert. denied, 284 Conn. 940, 937 A.2d 698 (2007).
   13
      ‘‘Calculating [the present value of a pension] may require taking actuarial
testimony, which generally involves: (1) determining future benefits, taking
into consideration the date of the employee spouse’s retirement, postmarital
salary, future taxes and the duration of benefits; and (2) discounting for
present value, the probability of mortality and the probability of forfeiture.’’
Bender v. Bender, supra, 258 Conn. 756–57.
   14
      See, e.g., Purnell v. Purnell, 95 Conn. App. 677, 683, 897 A.2d 717
(because fact on which party based claim did not find support in record,
claim must fail on appeal), cert. denied, 280 Conn. 903, 907 A.2d 91 (2006).
   15
      In Krafick v. Krafick, supra, 234 Conn. 805–806, the trial court failed
to consider the plaintiff’s pension interest as an asset because it did not
have a liquid value and the court did not employ a substitute value. Our
Supreme Court concluded that it was an abuse of discretion ‘‘to reject
present value or any value for vested pension benefits merely because the
asset is nonliquid, thereby effectively removing that property interest from
the scales in determining an equitable division of all of the property before
the court.’’ Id., 806. Unlike the trial court in Krafick, the court in the present
case did not remove the defendant’s pensions from the scales, but instead
balanced them against the order of no child support, and in consideration
of the fact that the majority of the pensions had been earned prior to
the marriage.
   16
      The plaintiff argues that ‘‘[t]here is no precedent to support the Superior
Court’s legal authority to treat the pensions in repayment as an ‘income
stream’ instead of classifying [them] as marital property and assessing the
value of that property for purposes of equitable distribution.’’ We iterate
that the court did value and distribute the defendant’s pensions in accor-
dance with the factors set forth in § 46b-81 (c). See, e.g., Thompson v.
Thompson, 183 Conn. 96, 100, 438 A.2d 839 (1981) (‘‘General Statutes §§ 46b-
81 [c] and 46b-82 both require the trial court to consider, inter alia, the
occupation and the amount and sources of income of each of the parties
when ordering property assignments and alimony. Just as current and
future wages are properly taken into account under these statutes, so may
unaccrued pension benefits, a source of future income, be considered.’’
[Emphasis added; footnote omitted.]).
   Additionally, in Brady-Kinsella v. Kinsella, 154 Conn. App. 413, 421–24,
106 A.3d 956 (2014), cert. denied, 315 Conn. 929, 110 A.3d 432 (2015), which
is cited in the defendant’s brief, we concluded that it was not an abuse of
discretion for the court to award the defendant her gross weekly pension
payment of $1197, offset by the following payments to the plaintiff: ‘‘$125,841
. . . to equalize the distribution of the real property, deferred compensation
accounts, and automobiles. In addition, the court ordered the defendant to
pay a weekly sum of $172 in child support, maintain life insurance and pay
61 percent of the minor child’s unreimbursed medical expenses, as well as
the extracurricular expenses.’’ Id., 424. We conclude, therefore, that the use
of a pension in repayment as an offset to other financial orders does have
support in our law.
   17
      We note that ‘‘[i]t is the quintessential function of the finder of fact to
reject or accept evidence and to believe or disbelieve any expert testimony.
. . . The trier may accept or reject, in whole or in part, the testimony of
an expert.’’ (Internal quotation marks omitted.) Sander v. Sander, 96 Conn.
App. 102, 107, 899 A.2d 670 (2006).
   18
      We also note that the court ‘‘found the defendant to be a credible,
thoughtful and careful witness. The plaintiff was not as credible as the
defendant.’’